DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 10 & 12-14 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/22/2021.
Applicant's election with traverse of Group II in the reply filed on 07/22/2021 is acknowledged.  The traversal is on the ground(s) that Group II & III do not lack unity of invention.  This is found persuasive.  The Examiner has agreed to examine Claims 1-9, 11 & 15, of which the Applicant has argued should be under examination.  The Examiner also agrees that all of the non-elected dependent claims may be rejoined when Claims 1 & 15 are deemed allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation(s) information generating unit and display controlling unit has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recited claim limitations in some recitation uses a generic placeholder unit but is not always followed by the transition phrase (configured to).  The transition phrase does not always need to be used in order to invoke 112(f).  However in combination with other factors it is leading the Examiner to an inconclusive result as to whether the limitations should be interpreted under 112(f).  Additionally the claim limitations are follow by sufficient structure, material or acts for performing the claimed function.  Further the claim language itself is confusing as to how the claim limitations should be interpreted.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
In order to expedite prosecution, the Examiner is interpreting the claim limitations as invoking 112(b). 
Claim(s) 1-9 & 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1
Line 6 recites a wherein clause.  The wherein clause is indefinite as it is unclear what claimed element the wherein clause is further limiting.  The wherein clause follows the display controlling unit, but the limitation appears to be directed to the information generating unit.  It is unclear if that means that the information generating unit is a sub-display controlling unit or if the intention was to have a further limitation of the information generating unit.  Further clarification is required.
Regarding Claim 2
Claim 2 recites, “associating the same with the element to which the signal is output”.  It is unclear as to what same is.  Additionally, the same lacks antecedent basis.  The Examiner is interpreting the claim term to mean, signal.  Further clarification is required.
Regarding Claim 8
Claim 8 recites, “memory unit stores the signals in continuous storage regions”.  A keyword search of the Specification failed to produce results for what continuous storage regions are or what such an element encompasses.
Regarding Claim 11
	Claim 11, Line 5-6 recites, image data, it is unclear whether the image data is the first image data or general image data.
Claim(s) 3-7 & 9 depend from Claim 1 and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim(s) 8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 8 recites, “memory unit stores the signals in continuous storage regions”.  A keyword search of the Specification failed to produce results for what continuous storage regions are or what such an element encompasses.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Note: The pending 35 U.S.C. § 112(b) rejections above demonstrate the complicating factors in the 112(f) analysis but in the interest of advancing prosecution, the claim limitations are being interpreted under 112(f). 
Such claim limitation(s) is/are: 
The claim limitations for Claim 1
information generating unit, wherein “unit” is the nonce term, “generate image data based on signals acquired by a plurality of elements receiving 
display controlling unit, wherein “unit” is the nonce term, “to cause a display unit to display an image based on image data” is the functional language, and the term is not modified by structure.  The display controlling unit being coupled to the display unit sensor does not amount to structure. 
display unit, wherein “unit” is the nonce term, “to display an image” and the term is not modified by structure.  The display unit displaying an image controlled by the display controlling unit does not amount to structure.  
The claim limitations for Claim 2
memory unit, wherein “unit” is the nonce term, “to store the signal” and the term is not modified by structure.  The memory unit is obtaining the signal from the plurality of elements does not amount to structure.
selecting unit, wherein “unit” is the nonce term, “to select from the signals stored” and the term is not modified by structure.  The memory unit is selecting from signals stored in the storing unit does not amount to structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations for Claim 1
information generating unit: element 112, Fig. 1 of hardware; the implied corresponding hardware structure disclosed is graphic processing unit (Para 0056 of the PGPUB)
display controlling unit: element 112, Fig. 1 of hardware; the implied corresponding hardware structure disclosed is graphic processing unit (Para 0034 & 0056 of the PGPUB)
Note: That Para 0034 of the PGPUB disclosed the information generating unit functioning as the information generating unit and the display controlling unit.
display unit: element 113, Fig. 1 of hardware; the implied corresponding hardware structure disclosed is a liquid crystal display, an organic electro luminescence, a plasma display, a field emission display or the like (Para 0059 of the PGPUB)
The claim limitations for Claim 2
memory unit: element 114, Fig. 1 of hardware; the implied corresponding hardware structure disclosed is volatile (memory) or non-volatile memory (hard disk) (Para 0062 of the PGPUB)
selecting unit: element 125, Fig. 1 of which the disclosure implied to be software or hardware to select; the implied corresponding algorithm or 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 4 recites, “a plurality of times of light irradiation to the object”; it should be --a plurality of times of light irradiating to the object--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. Patent Application 2015/0374312 A1) and further in view of Oishi (U.S. Patent Application 2013/0312526 A1).
Note:  In view of the numerous pending 112 rejections as described above, the rejection herein is as best understood by the Examiner. 
Claim 1:  Sato teaches –  
An information acquiring apparatus (Figure 1), comprising
an information generating unit [processing unit][GPU] (Para 0016, 0030 & 0066-0067 and Figure 1, Element 600) configured to 
generate image data based on signals acquired by a plurality of elements [acoustic detection elements] (Figure 1, Element 300) receiving acoustic waves [elements 300 each receive a photoacoustic wave] which is generated from an object by a plurality of times of light pulsed light generated by the light source 100 to the object E] (Para 0042 & 0045) and 
a display controlling unit [processing unit][GPU] (Figure 1, Element 600) configured to cause a display unit (Claim 15) to display an image based on the image data  (Claim 15)
Note:  Based on the Disclosure of the Applicant discloses in Para 0034 of the PGPUB that the information generating unit functions as the information generating unit and the display controlling unit.  Thus reads on the prior art which discloses the processing unit as performing many different processing and control functions.
wherein the information generating unit [processing unit][GPU] (Figure 1, Element 600) generates image data based on the signals [signal processing unit 600 also functions to…generate an image of the inside of the object E based on the property information] (Para 0066) output from part of the plurality of elements [selects the group of acoustic detection elements 301 having the wide directivity angle] (Para 0086 and Elements 301)
the display controlling unit [processing unit][GPU] (Figure 1, Element 600) causes the display unit to display an image based on the image data [a display unit configured to display an image] (Claim 15) 
the information generating unit [processing unit][GPU] (Figure 1, Element 600) generates image data based on the signals output from more elements than the part of the plurality of elements [acoustic detection elements 302 with the narrow directivity angle] [selects only the first detection ] (Para 0107 and Claim 4)
the display controlling unit [processing unit][GPU] (Figure 1, Element 600)  causes the display unit to display an image based on the image data [a display unit configured to display an image] (Claim 15)
Sato fails to teach before and after completing the plurality of times of light irradiation and the first and second image data.  However, Oishi teaches – 
wherein the information generating unit [data processing unit] (Figure 1, Element 8) generates first image data based on the signals output from the plurality of elements before completing the plurality of times of light irradiation (Para 0074)
Note:  The prior art does not explicitly state, “before completing”.  However, it is understood to be such as the process is repeated.
the display controlling unit [data processing unit] (Figure 1, Element 8) causes the display unit (Figure 1, Element 9) to display an image based on the first image data before completing the plurality of times of light irradiation (Figure 11, Element S9) 
the information generating unit [data processing unit] (Figure 1, Element 8) generates second image data based on the signals output from the plurality of elements, after completing the plurality of times of light irradiation [after completion of scanning] (Para 0075) and 
the display controlling unit [data processing unit] (Figure 1, Element 8) causes the display unit (Figure 1, Element 9) to display an image based on the second displays it] (Para 0075 and Figure 11, Element S7) after completing the plurality of times of light irradiation [after completion of scanning] (Para 0075) in order to monitor the result in real time and to not waste time if the measurement has failed (Para 0072 & 0076)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato with the before and after completing the plurality of times of light irradiation and the first and second image data as taught by Oishi in order to monitor the result in real time and to not waste time if the measurement has failed (Para 0072 & 0076)
Claim 2/1:  Sato teaches further comprising a memory unit configured to store the signal after associating the same with the element to which the signal is output [stored as a first electric signal for the first measurement position in the storage device such as a memory] (Para 0097) and a selecting unit (Figure 1, Element 500) configured to select from the signals stored in the storing unit a signal output from a predetermined element [saving the electric signal that is output from a detection element of the selected pattern. It is not necessary to store the electric signal that is output from a detection element that is not included in the selected pattern] (0097) wherein the information generating unit [processing unit] (Figure 1, Element 600) generates the image data based on the signals selected by the selecting unit [only the signal of the element selected by the element selecting unit 500 is sent to the signal processing unit 600] signal processing unit 600 generates an image of the region of interest](Para 0100).
Claim 3/2/1:  Sato teaches wherein the plurality of elements are divided into a plurality of groups (Element 301 & 302) and the selecting unit (Figure 1, Element 500) selects part of the plurality of groups to generate the image data so as to select the signal corresponding to the element included in the selected partial groups (Para 0097).
Sato fails to teach first and second image data.  However, Oishi teaches – 
wherein the information generating unit [data processing unit] (Figure 1, Element 8) generates first image data in order to monitor the result in real time and to not waste time if the measurement has failed (Para 0072 & 0076)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato with the before and after completing the plurality of times of light irradiation and the first and second image data as taught by Oishi in order to monitor the result in real time and to not waste time if the measurement has failed (Para 0072 & 0076)
Claim 4/3/2/1:  Sato teaches wherein the plurality of elements are disposed so that directional axes of the plurality of elements concentrate (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302)
Claim 5/4/3/2/1:  Sato teaches wherein the plurality of elements are divided into the plurality of groups, so that the plurality of elements included in each of the groups are dispersed in an approximately uniform manner with respect to a region where the directional axes concentrate (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302).
Claim 6/3/2/1:  Sato teaches wherein the plurality of elements are divided into the plurality of groups, so that the plurality of elements included in each of the plurality of groups are isotropically disposed (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302).
Claim 7/3/2/1:  Sato teaches wherein the plurality of elements are supported by a hemispherical or spherical crown-shaped support unit (Para 0052), and in each of the plurality of groups, the plurality of elements included in the group are dispersed in an approximately uniform manner from the center of curvature of the supporting unit (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302).
Claim 8/3/2/1:  Sato teaches wherein the memory unit stores the signals in continuous storage regions for each set of the plurality of groups (Para 0097).
Claim 9/2/1:  Sato teaches wherein the plurality of elements are disposed so as to be a plurality of spirals (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302), and the selecting unit (Figure 1, Element 500) selects the signals to generate the image data by selecting part of the plurality of spirals (Para 0097).
Sato fails to teach first and second image data.  However, Oishi teaches – 
wherein the information generating unit [data processing unit] (Figure 1, Element 8) generates first image data in order to monitor the result in real time and to not waste time if the measurement has failed (Para 0072 & 0076)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato with the before and after completing the plurality of times of light irradiation and the first and second image 
Claim 11/1:  Sato teaches wherein the information generating unit [processing unit][GPU] (Figure 1, Element 600) generates the image data for each light irradiation, based on the signals output from the partial elements (Para 0066, 0086 and Elements 301), and the display controlling unit causes the display unit to display an image based on the image data, for each light irradiation, as a display of the image data (Claim 15).
Sato fails to teach first and second image data.  However, Oishi teaches – 
wherein the information generating unit [data processing unit] (Figure 1, Element 8) generates first image data in order to monitor the result in real time and to not waste time if the measurement has failed (Para 0072 & 0076)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato with the before and after completing the plurality of times of light irradiation and the first and second image data as taught by Oishi in order to monitor the result in real time and to not waste time if the measurement has failed (Para 0072 & 0076)
Claim 15:  Sato teaches a display method for an image generated based on signals acquired by a plurality of elements receiving an acoustic wave which is generated from an object by a plurality of times of light irradiation to the object (Para 0042 & 0045) 
the method comprising: 
generating image data based on the signals output from part of the plurality of elements (Para 0066, 0086 and Elements 301), and 
displaying an image based on the image data (Claim 15) and 
generating image data based on the signals output from more elements than the part of the plurality of elements (Para 0107 and Claim 4) and 
displaying an image based on the image data (Claim 15)
	Sato fails to teach before and after completing the plurality of times of light irradiation and the first and second image data.  However, Oishi teaches – 
generating first image data based on the signals output from the plurality of elements (Para 0074), and 
displaying an image based on the first image data before completing the plurality of times of light irradiation (Figure 11, Element S9), and 
Note:  The prior art does not explicitly state, “before completing”.  However, it is understood to be such as the process is repeated.
generating second image data based on the signals output from the plurality of elements (Para 0075), and 
displaying an image based on the second image data after completing the plurality of times of light irradiation (Para 0075 and Figure 11, Element S7) in order to monitor the result in real time and to not waste time if the measurement has failed (Para 0072 & 0076)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato with the before and after completing the plurality of times of light irradiation and the first and second image data as taught by Oishi in order to monitor the result in real time and to not waste time if the measurement has failed (Para 0072 & 0076)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suzuki (U.S. Patent Application 2016/0058294 A1) – Suzuki teaches an object information acquiring apparatus includes: a receiving element configured to receive an acoustic wave generated by emission of light from a light source on an object and output an electric signal; an amplifying unit configured to amplify the electric signal; a scanning unit configured to move relative positions of the receiving element and the object; a controlling unit configured to determine a gain of the amplifying unit according to time when the receiving element receives the acoustic wave; and a processing unit configured to acquire characteristics information on the object, using the electric signal. The controlling unit determines the gain of the amplifying unit according to a positional relation between the receiving element and the object. 
Thornton et al. (U.S. Patent Application 2011/0306865 A1) – Thornton teaches a system for imaging tissue including (i) a source of electromagnetic radiation; (ii) an encasement h a plurality of acoustic transducers (e.g., at least 128); (iii) a support structure having a portion for holding a tissue; and (iv) a chamber between the encasement and support structure for housing an acoustic coupling medium. In the system, electromagnetic radiation from the source is sufficient to induce a thermoacoustic response in the tissue positioned in the support structure, and the plurality of acoustic transducers are positioned to 
Watanabe (U.S. Patent Application 2019/0000423 A1) – Watanabe teaches an object information acquiring apparatus comprising: a processor generating image data representing characteristic information on an object, based on signals acquired by receiving an acoustic wave generated from an object by a plural light irradiations; and a display controller allowing a display to display an image, wherein the display controller performs first display in which an image is displayed in parallel with irradiation and second display in which an image is displayed based on more signal than in the first display, and the processor acquires the characteristic information for a smaller number of units of reconstruction when generating image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HB/           Examiner, Art Unit 3793                                                                                                                                                                                             
/AMELIE R DAVIS/           Primary Examiner, Art Unit 3793